EXHIBIT 32.2 CERTIFICATIONPURSUANT TO 18 U.S.C. SECTION 1350 In connection with thequarterly Report on Form 10-Q of Global Growth Corporation (the “Company”) for thequarter endedMarch 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Joseph Rozelle, Director of the Company, certify, pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge that: 1. The Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 13, 2011 /s/Joseph Rozelle Joseph Rozelle Director (Principal Financial Officer) The foregoing certification is being furnished as an exhibit to the Report pursuant to Item 601(b)(32) of Regulation S-K andSection 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Report for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filings of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
